Citation Nr: 1719198	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  99-10 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include allergic rhinitis and chronic sinusitis.

2.  Entitlement to an initial rating in excess of 10 percent from May 14, 2001, to December 20, 2011, and in excess of 20 percent thereafter, for spondylolysis, spondylolisthesis, and lumbar spondylosis with myelopathy (low back disorder) and associated left lower extremity radiculopathy.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for an ulcerated stomach.

5.  Entitlement to service connection for impotency.

6.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from March 1973 to March 1976.

This matter came before the Board of Veterans' Appeals (Board) on appeal from March 1998, January 2012, and August 2014 decisions of the New Orleans Regional Office (RO). 

The Veteran had Board hearings in November 2000, July 2008, May 2012, and May 2013 on the issue of service connection for sinusitis. This issue was remanded by the Board in February 2001, November 2003, February 2008, September 2011, December 2012, and July 2014. The most recent Board Remand was issued by a panel of four Veterans Law Judges, including the undersigned. As the other three panel members are no longer employed by the Board, a panel decision is no longer necessary, and the case is being decided by only the undersigned Veterans Law Judge.

The July 2008, May 2012, and May 2013 Board hearings also addressed the issue of the Veteran's low back disorder. In December 2012, the Board remanded the issue and in July 2014, the Board denied an increased rating for the period from May 14, 2001, to December 20, 2011, and remanded the issue of an increased rating for the period since December 20, 2011. The Board also remanded the issue of entitlement to a TDIU. 

The Veteran appealed the denial of an increased rating for the first period to the United States Court of Appeals for Veterans' Claims (Court). In November 2016, the Court granted the Parties' Joint Motion for Remand (JMR); vacated the July 2014 Board decision; and remanded the Veteran's appeal to the Board. The most recent Board Decision and Remand was issued by a panel of three Veterans Law Judges, including the undersigned. As the other two panel members are no longer employed by the Board, a panel decision is no longer necessary, and the case is being decided by only the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of an increased rating for the Veteran's low back disorder, service connection for bilateral hearing loss, an ulcerated stomach, and impotency, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's chronic sinusitis and allergic rhinitis were not originally manifest during service.


CONCLUSION OF LAW

The criteria for service connection for allergic rhinitis and chronic sinusitis have not been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including an April 2004 notice which informed him of the evidence generally needed to support his claim; what actions he needed to undertake; and how VA would assist him in developing his claim. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analysis

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service treatment records do not indicate any treatment for sinusitis or allergic rhinitis. Records from January to May 1974 reflect that the Veteran was treated several times for a sore throat and was diagnosed with tonsillitis. However, a May 1974 treatment record states that he had not completed the treatment prescribed earlier that month. He was also treated twice in-service for headaches and dizziness, diagnosed with tension headaches and prescribed medication. On his January 1976 report of medical history at service separation, the Veteran indicated that he had ear, nose, and throat trouble, but indicated that he did not have sinusitis, dizziness, or severe tooth or gum trouble. On his January 1976 physical examination for service separation, his nose, sinuses, mouth and throat, ears, and lungs and chest were all normal. No respiratory disorder was noted or diagnosed. No mention of dental treatment or a dental disorder or headaches were noted. At the end of February 1976, just before service separation, the Veteran indicated that there had been no change in his medical condition since his January 1976 physical examination.

Service personnel records indicate that the Veteran worked as wheel vehicle mechanic while in service.

VA and private treatment records indicate that the Veteran has chronic sinusitis and allergic rhinitis. A November 1981 VA treatment record states that the Veteran was seen in the emergency medical department and referred to the ear, nose, and throat department after he was evaluated and treated with an antibiotic. The ear, nose, and throat physician stated that the antibiotic resulted in "much improvement to [his history] of recurrent sinusitis." A December 1981 VA follow-up treatment record states, however, that this was the first episode of sinusitis.

At his November 2000 Board hearing, the Veteran testified that he had sinus symptoms in service and that he first sought post-service treatment for his sinuses from one to two years after service separation. In April 2002, the Veteran was afforded a VA examination. The examiner opined that the Veteran's sinus disorder was less likely than not caused by service as the Veteran's service treatment records did not indicate any sinus abnormalities, he was not diagnosed with sinusitis during service, sinusitis was not mentioned during any in-service examination, and his November and December 1981 VA treatment records indicated that that was his first bout of sinusitis. The examiner also stated that the Veteran's headaches and his reported history of nosebleeds was most likely caused by his hypertension than by sinusitis, as he experienced those symptoms without any nasal congestion. 

At his May 2012 Board hearing, the Veteran alleged that he was misdiagnosed with tonsillitis in service and that his symptoms were indicative of his later-diagnosed sinusitis and rhinitis. In February 2013, the Veteran was afforded a VA examination. He reported working as a wheel vehicle mechanic and argued that exposure to diesel fumes caused his rhinitis and sinusitis. The examiner opined that the Veteran's sinusitis and rhinitis were not caused by service as he had no in-service treatment for the disorders and the first treatment for sinusitis was in 1981, five years after service separation. 

At his May 2013 Board hearing, the Veteran again alleged his in-service tonsillitis was a misdiagnosis. He also stated that he believed his sinusitis caused the tonsillitis. In June 2013, the Veteran submitted a written statement and internet pages indicating a connection between sinusitis and tonsillitis. 

An October 2014 VA medical opinion found the Veteran's sinusitis and rhinitis were less likely than not caused by service. The examiner noted that the Veteran was not treated for sinusitis in-service or for several years after service. The examiner opined that the articles and websites the Veteran submitted support that post-nasal drip from sinusitis can cause irritation to the throat. The Veteran did not have post-nasal drip or other sinus symptoms in service, however; he only had throat and tonsil symptoms. Therefore, the examiner concluded that the Veteran's in-service tonsillitis was not caused by sinusitis. The examiner also opined that the Veteran's in-service diesel fume exposure less likely than not caused his disorders because he was not treated for sinusitis in service. 

An August 2015 addendum opinion states that the examiner could not provide an opinion without resort to speculation as to whether in-service dental treatment caused the Veteran's sinusitis because the Veteran's file contained no evidence of any in-service dental treatment. The examiner reiterated that the Veteran was not treated for sinusitis in service, but only for tonsillitis.

A preponderance of the evidence is against a finding that the Veteran's chronic sinusitis and allergic rhinitis were caused by any in-service injury, disease, disorder, or event. The Veteran was not treated for any sinus complaints in service and was not diagnosed with sinusitis or rhinitis while in service. On service separation, his sinuses were normal and he indicated that he did not have sinusitis. Although he was treated for complaints of a sore throat and headaches in service, it was determined that the headaches were tension headaches and the sore throat was a bout of tonsillitis that lasted four months. It was noted in May 1974 that the Veteran was not taking the medication for his tonsillitis as prescribed. Following that bout of tonsillitis, he was not treated again for respiratory complaints or a sore throat for the nearly two remaining years he was in service. 

Although the Veteran has reported seeking treatment for a sinusitis and rhinitis within 1-2 years after service separation, the evidence indicates otherwise. The record contains VA treatment records from as early as October 1977 but no treatment for a respiratory disorder is noted until the November 1981 treatment record. The November 1981 VA treatment record states that he had a history of recurrent sinusitis, but, given the lack of treatment records indicating prior sinusitis treatment, that statement seems to be based on the Veteran's reported history. Additionally, the December 1981 follow-up treatment record states that that episode of sinusitis was the Veteran's first time having the disorder. 

The Veteran has alternatively contended that his tonsillitis was misdiagnosed in service and that he really had sinusitis; that sinusitis caused tonsillitis; that his work as a wheel vehicle mechanic exposed him to diesel fumes that caused his disorders; and that in-service dental treatment caused his disorders. The Veteran is not competent to provide an opinion as to the etiology of his disorders. No competent medical provider has provided a medical opinion supporting any of the Veteran's contentions. 

Indeed, VA examiners have repeatedly stated that the Veteran's sinusitis and rhinitis were not caused by service. Additionally, there is no evidence in the record that the Veteran had sinusitis in service or had post-nasal discharge associated with sinusitis that would have caused his in-service sore throat and tonsillitis. And no competent medical provider has opined that in-service diesel fume exposure or in-service dental treatment caused the Veteran's disorders. In fact, there is no evidence in the record of any in-service dental treatment and the VA examiner in October 2014 opined that the in-service exposure to fumes did not cause the Veteran's sinusitis. 

Service connection is not warranted and the claim is denied.


ORDER

Service connection for allergic rhinitis and chronic sinusitis is denied.


REMAND

In August 2015, the Veteran submitted a notice of disagreement (NOD) with the denial of his claim for service connection for bilateral hearing loss, an ulcerated stomach, and impotency. A statement of the case (SOC) addressing the Veteran's August 2015 NOD has not been issued. The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued an SOC addressing the issue, the Board should remand the issue to the AOJ for preparation of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

In its November 2016 JMR, the Court stated that the Board did not properly consider whether the Veteran was entitled to extraschedular consideration for his low back disorder rating based on the collective impact of all of his service-connected disorders, including his left lower extremity radiculopathy and hemorrhoids. Remand is necessary for the RO to complete all necessary development and to consider whether referral for extraschedular consideration is appropriate given the collective impact of all of the Veteran's service-connected disorders. 

Entitlement to a TDIU is inextricably intertwined with the Veteran's claim for an increased rating for his low back disorder with left lower extremity radiculopathy. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). Therefore, remand of the issue of entitlement to a TDIU is necessary.

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Issue an SOC which addresses the issues of service connection for bilateral hearing loss, an ulcerated stomach, and impotency. The Veteran should be given the appropriate opportunity to respond to the SOC.

2.  Conduct any appropriate medical development to determine whether the Veteran is entitled to an increased initial rating for the two periods on appeal for his service-connected low back disorder. As lower extremity radiculopathy is part of the rating for a low back disorder, an increased rating for lower extremity radiculopathy should also be considered. If appropriate, refer the Veteran's claim for extraschedular consideration. 

3.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


